Citation Nr: 0307446	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  96-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972 and from November 1980 to June 1992.

The instant appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied claims for service 
connection for a left knee disorder, and a hiatal hernia with 
esophagogastric reflux, claimed as a stomach condition.  


REMAND

The Board of Veterans Appeals (Board) denied the veteran's 
claims as not well grounded in March 1998.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals For Veterans Claims (CAVC).  In January 2000 CAVC 
reversed the Board's decision and remanded the matter for 
adjudication on the merits of the issue of service connection 
for a left knee disorder.  CAVC affirmed the Board's decision 
as to its denial of the claim for service connection for a 
stomach disorder.  

The veteran appealed the CAVC's decision to the United States 
Court of Appeals for the Federal Circuit.  In a February 2001 
order the United States Court of Appeals for the Federal 
Circuit vacated the CAVC's decision and remanded the claim of 
service connection for a stomach disorder to CAVC.  In a 
March 2001 order CAVC vacated the part of the Board's 
decision that denied service connection for a stomach 
disorder and remanded the veteran's claim for further 
development and issuance of a readjudicated decision.  

The Board notes that the claims folder does not reflect that 
the veteran has been advised of the changes brought about by 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West 2002) (VCAA).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

Because of the change in the law brought about by the VCAA 
and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board finds 
that a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  

Accordingly, this case is remanded for the following:

1.	The RO must review the claims file and ensure that all 
notification and development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), including written notice of the 
evidence, if any, the veteran is expected to provide in 
support of his claim and the evidence, if any, that the 
RO will obtain for the veteran.  

2.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the following 
examinations:  orthopedic and gastrointestinal.  Send 
the claims folder to the examiners for review.  The 
examiners are requested to indicate in their examination 
reports that the claims folder has been reviewed.  

3.	The orthopedic examiner is requested to state whether 
the veteran currently has a left knee disorder.  The 
examiner is asked to specifically comment as to the 
etiology of the veteran's left knee disorder.  The 
orthopedic examiner is requested to render an opinion as 
to whether it is at least as likely as not that the 
veteran's current left knee disorder is related to 
service.  The scientific basis for the opinion expressed 
should be provided.  All indicated special studies 
deemed necessary should be accomplished.  

4.	The gastrointestinal examiner is requested to state 
whether the veteran currently has a stomach disorder.  
The examiner is asked to specifically comment as to the 
etiology of the veteran's stomach disorder.  The 
gastrointestinal examiner is requested to render an 
opinion as to whether it is at least as likely as not 
that the veteran's current stomach disorder is related 
to service.  The scientific basis for the opinion 
expressed should be provided.  All indicated special 
studies deemed necessary should be accomplished.  

5.	The RO should readjudicate the claims, and if the 
benefits sought on appeal remain denied, the appellant 
and his representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent 
to the issue currently on appeal, and an appropriate 
period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



